Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

The request under 37 C.F.R. § 1.48 submitted on Jan. 11, 2021 to correct inventorship was granted in the decisions mailed on Jan. 13, 2021 and Apr. 6, 2021.
The petition under 37 C.F.R. § 1.137(a) submitted on Mar. 17, 2021 to revive the application was granted in the decision mailed on Apr. 6, 2021.
The petition submitted on Mar. 17, 2021 to withdraw the application from issue was granted in the decision mailed on Apr. 13, 2021.

Allowable Subject Matter

Claims 31 and 38-48 are allowed for the reasons set forth in the Office action mailed on Dec. 10, 2020.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/RICHARD A HUHN/Primary Examiner, Art Unit 1764